Exhibit 10.1

UGI CORPORATION

DESCRIPTION OF COMPENSATION ARRANGEMENT

FOR

ROGER PERREAULT

Roger Perreault is Executive Vice President, Global LPG of UGI Corporation and
President of UGI International, LLC. Mr. Perreault has an oral compensation
arrangement with UGI Corporation, which includes the following:

Mr. Perreault:

1.

is entitled to an annual base salary, which for fiscal year 2019 will be
$630,000;

2.

participates in UGI Corporation’s annual bonus plan, with bonus payable based on
the achievement of pre-approved financial and/or business performance objectives
that support business plans and strategic goals;

3.

participates in UGI Corporation’s 2013 Omnibus Incentive Compensation Plan;

4.

will receive cash benefits upon termination of his employment without cause
following a change in control of UGI Corporation; and

5.

participates in UGI Corporation’s benefit plans, including the Senior Executive
Employee Severance Plan, 2009 Supplemental Executive Retirement Plan for New
Employees, and UGI Savings Plan.